OPINION — AG — ** NEPOTISM — SCHOOL — OPEN MEETING ** (1) THE SCHOOL BOARD CANNOT LAWFULLY PURCHASE SCHOOL LUNCH MILE FROM THE COMPANY EMPLOYING, AS A DELIVERYMAN ON A COMMISSION BASIS, THE SON OF A MEMBER OF A SCHOOL BOARD, IF THE SON RESIDES IN THE SAME HOUSEHOLD WITH HIS FATHER, BUT THAT SUCH PURCHASES CAN LAWFULLY BE MADE IF THE SON DOES NOT HAVE A COMMON DOMICILE WITH HIS FATHER. (2) THE REGULAR MEETINGS OF BOARDS OF EDUCATION CAN LAWFULLY BE CLOSED TO THE PUBLIC NOTE. . . . . SEE 25 O.S. 301 [25-301] ET SEQ. (NEPOTISM, CONTRACT, MILK, COMMON HOUSEHOLD) CITE: OPINION NO. MARCH 4, 1053 — EXAMINER AND INSPECTOR, OPINION NO. MAY 12, 1038 — EDUCATION, 21 O.S. 481 [21-481] 62 O.S. 371 [62-371] (CONFLICT OF INTEREST, SCHOOLS), 70 O.S. 4-22 [70-4-22], 70 O.S. 4-29 [70-4-29] (J. H. JOHNSON)